BENEDICT, District Judge.
This is a cause of subtraction of wages. There is no doubt, upon the evidence, that these libel-lants were hired for a voyage to St Domingo, at $25 per month; that they rendered themselves on board the schooner and went to work, and that they were afterwards told to go home to their' boarding house for meals, because they could not -procure the meals on board. The men left the ship, therefore, by permission, and, as they say, returned the next day ready to continue their labors, when they were informed that other men had been shipped, and their services were not required. The master, however, says, that the men did not return the next day, nor until the day. after, and until after he had shipped other men, supposing that the libellants had abandoned the voyage. Upon this question of fact in dispute, there are, on the one side, three witnesses, the libellants, and on the other side the master. It lay in the power of the master to remove any doubt by calling his mate, and also the shipping master, who was his agent, and who not only engaged the libellants for him, but also engaged one of the men taken in place of the libellants; and as he has omitted to produce those witnesses, without the suggestion of any difficulty in obtaining their testimony, he cannot complain if the question at issue between him and the men be determined according to the statement of the greater number of witnesses. It must, therefore, be held, that the weight of *862evidence is,, that the men were discharged without reason, and consequently that they are entitled to recover damages sustained by the loss of the voyage. Half a month’s wages will' compensate .them .for this loss, and they may therefore take a decree for $12.50 each, with costs to be taxed.